Citation Nr: 0711015	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the left knee.

2.  Entitlement to an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the right knee.

3.  Entitlement to an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the left hip.

4.  Entitlement to an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in October 2006.  A transcript of the hearing is 
associated with the claims file.

In October and November 1998, the RO issued rating decisions 
denying entitlement to, among other things, the reopening of 
the previously denied claims for service connection for left 
and right knee disabilities and to service connection for 
bilateral hip disabilities.  The veteran submitted a notice 
of disagreement as to these issues in February 1999.  After 
the issuance of a statement of the case (SOC) in July 1999, 
he timely perfected his appeal in March 2000.  

In June 2003, these matters came before the Board, which, 
after essentially finding that the previously denied claim 
for service connection for left and right knee disabilities 
was reopened by the submission of new and material evidence, 
ultimately granted the claims for service connection for 
avascular necrosis of the left and right knees, and of the 
left and right hips.  In a September 2003 rating decision, 
the RO granted service connection for avascular necrosis of 
the left and right knees, and of the left and right hips, 
assigning an effective date of June 23, 1998.  The veteran 
then appealed the effective dates assigned.  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service 
connection for left and right knee disabilities.  Notice was 
given by letter dated January 8, 1991. The veteran did not 
file a notice of disagreement as to those issues.

2.  In a December 1993 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
a left knee disability.  Notice was given by letter dated 
December 8, 1993.  The veteran did not file a notice of 
disagreement as to that issue.

4.  In March 1996, the veteran filed a claim to reopen his 
previously denied claim for a left knee disability.  In a May 
28, 1996 letter denial, the RO declined to reopen the claim, 
advising the veteran he needed to submit new and material 
evidence.  The veteran did not respond.

5.  A claim to reopen the claim for entitlement to service 
connection for left and right knee disabilities was received 
on June 23, 1998.  This is the earliest document that may be 
considered a claim to reopen the previously denied claim for 
service connection for bilateral knee disabilities.

6.  A claim for service connection for a bilateral hip 
disability was received on June 23, 1998.  This is the 
earliest document that may be considered a claim for service 
connection for bilateral hip disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the left knee have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).

2.  The criteria for an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the right knee have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).

3.  The criteria for an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the left hip have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).

4.  The criteria for an effective date earlier than June 23, 
1998 for the grant of service connection for avascular 
necrosis of the right hip have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO provided VCAA notice concerning earlier effective 
dates in May 2006 and October 2006.  The VCAA letter 
discussed the type of evidence needed to substantiate the 
appeal of the effective date assigned, namely, evidence that 
the veteran's claim was received at the RO or at his service 
organization office prior to the effective date assigned, 
that he had submitted an informal claim prior to the 
effective date assigned, or that he had filed a claim earlier 
than the effective date assigned.  The veteran was informed 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also advised 
that he should submit evidence, which would include that in 
his possession, in support of his claim.  

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge.  He has demonstrated his 
awareness of the type and kind of evidence needed to prevail 
in his claim for the establishment of an earlier effective 
date.  For these reasons, any procedural defect caused by the 
timing of the notice was cured and the veteran has not been 
prejudiced by any defect in the VCAA notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(2006) (Fed Cir. Apr. 5, 2006); and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and non-VA treatment 
records, and Social Security Administration (SSA) records and 
afforded the veteran VA examinations in the processing of his 
service connection claims.  He has not identified any 
additional records in reference to his claim for an earlier 
effective date, which have not been obtained or sought by the 
RO.  Hence, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Earlier Effective Dates

The veteran seeks earlier effective dates for the grant of 
service connection for his bilateral knee and bilateral hip 
disabilities.  Specifically, he testified and stated that he 
believes the effective date should be the day after his 
discharge from active service, or in 1992, when he filed his 
original claim.  After review of the claims file, 
regretfully, the Board finds that the evidence does not 
support his claim.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 
38 C.F.R. § 3.157. See Lalonde v. West, supra.

Left and Right Knee Disabilities

The record shows that the veteran filed a claim for service 
connection for his left and right knee and leg disabilities 
in September 1990.  The RO denied this claim in a December 
1990 rating decision and notified the veteran of his 
appellate rights the same month. The veteran did not, 
however, file an appeal, and the decision became final.  

In May 1993, the veteran again claimed entitlement to service 
connection for a left knee disability.  The RO declined to 
reopen the previously denied claim in a December 1993 rating 
decision, giving the veteran notice in January 1994.  Again 
the veteran did not file and appeal and the decision became 
final.  See 38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 20.302, 
20.1103.

Following the December 1993 decision, the veteran filed a 
claim to reopen his previously denied claim for service 
connection for a left knee disability in March 1996.  The RO 
responded with a letter denial on May 28, 1996 stating that 
service connection for a left knee disability had previously 
been denied, and the veteran needed to submit new and 
material evidence showing that his left knee was the result 
of his military service.  The letter further explained that 
recent treatment records alone were not sufficient to show 
that the disability was etiologically linked to service.  The 
veteran declined to respond.  It is not until June 1998-more 
than two years later-that the veteran again contacted the RO 
with regard to his claim for service connection for either 
knee.  Hence, the Board finds that the veteran abandoned the 
March 1996 claim.  See 38 C.F.R. § 3.158 (2006).

In June 1998, the veteran again filed a claim, which the RO 
construed as a claim to reopen his previously denied claims 
for service connection for left and right knee disabilities.  

The claims for service connection for avascular necrosis of 
the left and right knees and left and right hips came before 
the Board following the veteran's appeal of the October and 
November 1998 rating decisions in which they were denied.  
The Board ultimately granted service connection for these 
disabilities in a June 2003 decision.  In this decision, the 
Board specifically discussed the previous December 1990 and 
December 1993 rating decisions.  Hence, the Board essentially 
held that the December 1990 and December 1993 rating 
decisions became final.  See 38 U.S.C.A. §§ 5180, 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  


There are no documents filed by the veteran or received by 
the RO prior to June 23, 1998 that can be construed as a 
claim to reopen the previously denied claims for service 
connection for left or right knee disabilities.

As to the possibility of an informal claim presented to 
reopen the previously denied claim for bilateral knee 
disability by VA hospital records, VA examination reports, or 
private medical treatment records, the Board notes that VA 
hospital records are of record dated as early as 1995 and 
1996, and a report of VA examination is present dated in 
November 1993.

However, VA records prior to December 1993, including the 
November 1993 VA examination report, were of record prior to 
the December 1993 decision and were considered in that 
decision.  These records cannot therefore form the basis for 
an informal claim.  See Lalonde, supra.

Hospital records dated in 1995 and 1996 show hospitalization 
for alcohol and drug dependence with treatment for left knee 
meniscus tear in November 1995.  However, the Board notes 
that this is the same disability for which service connection 
was denied in the December 1993 rating decision.  The 
hospital report provides no evidence of an etiological link 
to service.  Moreover, while the veteran filed a claim to 
reopen his previously denied claim within a year of this 
treatment, in March 1996, he declined to respond to the RO's 
request for new and material medical evidence to reopen the 
previously denied claim, i.e., medical evidence linking the 
left knee disability to active service, as explained above, 
thus abandoning his claim.  VA hospital records dated in 1995 
and 1996 otherwise do not mention the right knee, and March 
1996 hospital records show no treatment for either knee.  
Hence, these records cannot provide a basis for an informal 
claim to reopen the claim for service connection for 
bilateral knee disabilities.  See 38 C.F.R. § 3.157(b)(1).

Non-VA treatment records were received dated as early as in 
1992 but were date-stamped as received in July 1998, or show 
treatment subsequent to June 1998.  Similarly, SSA records 
were received, but could not have been received prior to 
September 1998.  These records are not date-stamped with the 
date they were received, but they contain VA treatment 
records dated in September 1998 and the SSA official's 
recommendation of a finding of an onset date of disability in 
August 1998.  Hence, these records cannot provide a basis for 
an informal claim to reopen the claim for service connection 
for bilateral knee disabilities prior to June 23, 1998. See 
38 C.F.R. § 3.157(b)(2).

The December 1993 and December 1990 rating decisions denying 
service connection for left and right knee disabilities and a 
left knee disability, respectively, are final; hence, they 
cannot be revised absent evidence that the decisions were 
clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5109A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2006).  The 
veteran has not alleged clear and unmistakable error before 
the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Therefore, the dates his September 1990 and May 1993 claims 
for service connection for left and right knee disabilities 
were filed cannot serve as the effective date of his recent 
award of service connection for avascular necrosis of the 
left and right knee. See Lalonde, supra.

The earliest document that may be accepted as a claim to 
reopen his previously denied claims for service connection 
for left and right knee disabilities, is the claim filed in 
June 1998.  Hence, the earliest effective date that can be 
granted for the service connection of avascular necrosis of 
the left and right knees, is the date of receipt of this 
claim, June 23, 1998.

Left and Right Hip Disabilities

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. See Crawford, supra.  Thus, the possibility of 
an informal claim presented by private medical treatment 
records, VA hospital records, or a VA examination report does 
not apply to the claim for service connection for bilateral 
hip disabilities.

The evidence reflects that the veteran first filed a claim 
for bilateral hip disabilities in June 1998, many years after 
his discharge from active service in 1990.  Hence, the 
earliest effective date that can be granted for the service 
connection of avascular necrosis of the left and right hips 
is the date of receipt of his claim, June 23, 1998.  

There are no documents filed by the veteran or received by 
the RO prior to this claim that can be construed as a claim 
for service connection for left or right hip disabilities.

After review of the evidence the Board finds that the 
earliest document that may be accepted as a claim for service 
connection for left and right hip disabilities, is the claim 
filed in June 1998.  Hence, the earliest effective date that 
can be granted for the service connection of avascular 
necrosis of the left and right hips, is the date of receipt 
of this claim, June 23, 1998.

Summary

The preponderance of the evidence is against the assignment 
of an effective date earlier than June 23, 1998 for the grant 
of service connection for avascular necrosis of the left and 
right knees and for avascular necrosis of the left and right 
hips.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.102, 3.400. 


ORDER

An effective date earlier than June 23, 1998 for the grant of 
entitlement to service connection for avascular necrosis of 
the left knee is denied.

An effective date earlier than June 23, 1998 for the grant of 
entitlement to service connection for avascular necrosis of 
the right knee is denied.

A effective date earlier than June 23, 1998 for the grant of 
entitlement to service connection for avascular necrosis of 
the left hip is denied.

A effective date earlier than June 23, 1998 for the grant of 
entitlement to service connection for avascular necrosis of 
the right hip is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


